UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




              United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                    April 6, 2006

                                       Before

                       Hon. WILLIAM J. BAUER, Circuit Judge

                       Hon. JOHN L. COFFEY, Circuit Judge

                       Hon. DIANE S. SYKES, Circuit Judge

No. 05-2581
                                              Appeal from the United States
UNITED STATES OF AMERICA,                     District Court for the Western
    Plaintiff-Appellee,                       District of Wisconsin.

      v.                                      No. 03 CR 40

GREGORY J. PHILLIPS,                          Barbara B. Crabb,
    Defendant-Appellant.                      Chief Judge.

                                     ORDER

       Gregory Phillips appealed his sentence of 262 months' imprisonment for
conspiracy to distribute 50 or more grams of crack, contending that the district court
plainly erred under United States v. Booker, 543 U.S. 220 (2005). We ordered a
limited remand to ask whether the district court would have imposed the same
sentence under an advisory regime. See United States v. Paladino, 401 F.3d 471,
483-84 (7th Cir. 2005). The district court replied that it would.

       In Paladino, we held that if a district court responds to a limited remand with
a statement that it would reimpose the same sentence, “we will affirm the original
sentence against a plain-error challenge provided that the sentence is reasonable.”
401 F.3d at 484 (7th Cir. 2005). We have also explained that “any sentence that is
properly calculated under the Guidelines is entitled to a rebuttable presumption of
reasonableness.” United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005).
No. 05-2581                                                                      Page 2

       Phillips now argues that his sentence was unreasonable because, he says, the
district court did not adequately address the sentencing factors specified in 18
U.S.C. § 3553(a). We disagree. As the government points out, the district court
during the limited remand specifically addressed Phillips’s assertion that his school
and work record, as well as his “difficult childhood in the Chicago projects,” favored a
lower sentence. See 18 U.S.C. § 3553(a)(1). Ultimately, however, the court
concluded that these factors were outweighed by the seriousness of his crime as well
as the need to protect the community from his criminal activities and to avoid
unwarranted sentencing disparities. See id. § 3553(a)(2)-(7). Furthermore, as
Phillips concedes, his sentence is at the lowest end of the properly calculated
guidelines range. Thus, because he has presented no convincing argument rebutting
that presumption, we conclude that his sentence was not the result of plain error.

      We therefore AFFIRM the judgment of the district court.